                                 UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF CALIFORNIA



 IN RE: ZOOM VIDEO COMMUNICATIONS,
 INC. PRIVACY LITIGATION                                     Master File No. 5:20-cv-02155-LHK

                                                             ADR CERTIFICATION BY
                                                             PARTIES AND COUNSEL
 This Document Relates To:

 5:20-CV-02691-LHK (Henry)



Pursuant to Civil L.R. 16-8(b) and ADR L.R. 3-5 (b), each of the undersigned certifies that he or
she has:

    1) Read the handbook entitled “Alternative Dispute Resolution Procedures Handbook”
       (available at cand.uscourts.gov/adr).
    2) Discussed with each other the available dispute resolution options provided by the Court
       and private entities; and
    3) Considered whether this case might benefit from any of the available dispute resolution
       options.


Date: June 30, 2020                                                 ______________________
                                                                            Party

Date: June 30, 2020                                                 ______________________
                                                                          Attorney

Counsel further certifies that he or she has discussed the selection of an ADR process with
counsel for the other parties to the case. Based on that discussion, the parties:

        □ intend to stipulate to an ADR process
        □ prefer to discuss ADR selection with the Assigned Judge at the case management
           conference


Date: June 30, 2020                                                 ______________________
                                                                          Attorney

Important! E-file this form in ECF using event name: “ADR Certification (ADR LR 3-5 b) of Discussion of ADR
Options.”
Form ADR-Cert rev. 1-15-2019
